ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_04_EN.txt. 26

SEPARATE OPINION OF JUDGE LACHS

While concurring in the Court’s decision I consider it my duty to place
on record certain considerations in respect of the circumstances in which
it fell to be taken. Clouded as the circumstances may have been, some legal
implications may be ascertained.

In the normal course of events, the request made to the Court in pro-
ceedings instituted on the basis of the Montreal Convention would have
faced the Court with the necessity of deciding whether a genuine case
existed for granting interim measures. However Libya’s Application and
request were placed before the Court when the Lockerbie catastrophe and
the wider problem of international terrorism, which merits condemnation
in all its manifestations, were already on the agenda of the Security Coun-
cil, which had brought them together under the terms of resolution 731
(1992). The Council, by moving onto the terrain of Chapter VII of the
Charter, decided certain issues pertaining to the Lockerbie disaster with
binding force. Hence problems of jurisdiction and the operation of the sub
judice principle came into the foreground as never before.

While the Court has the vocation of applying international law as a uni-
versal law, operating both within and outside the United Nations, it is
bound to respect, as part of that law, the binding decisions of the Security
Council. This of course, in the present circumstances, raises issues of con-
current jurisdiction as between the Court and a fellow main organ of the
United Nations.

The framers of the Charter, in providing for the existence of several
main organs, did not effect a complete separation of powers, nor indeed is
one to suppose that such was their aim. Although each organ has been
allotted its own Chapter or Chapters, the functions of two of them, namely
the General Assembly and the Security Council, also pervade other Chap-
ters than their own. Even the International Court of Justice receives, out-
side its own Chapter, a number of mentions which tend to confirm its role
as the general guardian of legality within the system. In fact the Court is
the guardian of legality for the international community as a whole, both
within and without the United Nations. One may therefore legitimately
suppose that the intention of the founders was not to encourage a blink-
ered parallelism of functions but a fruitful interaction.

27
27 1971 MONTREAL CONVENTION (SEP. OP. LACHS)

Two of the main organs of the United Nations have the delivery of bind-
ing decisions explicitly included in their powers under the Charter: the
Security Council and the International Court of Justice. There is no doubt
that the Court’s task is “to ensure respect for international law...” (C.J.
Reports 1949, p. 35). It is its principal guardian. Now, it has become clear
that the dividing line between political and legal disputes is blurred, as law
becomes ever more frequently an integral element of international con-
troversies. The Court, for reasons well known so frequently shunned in
the past, is thus called upon to play an ever greater role. Hence it is import-
ant for the purposes and principles of the United Nations that the two
main organs with specific powers of binding decision act in harmony
— though not, of course, in concert — and that each should perform its
functions with respect to a situation or dispute, different aspects of which
appear on the agenda of each, without prejudicing the exercise of the
other’s powers. In the present case the Court was faced with a new situa-
tion which allowed no room for further analysis nor the indication of
effective interim measures. The Order made should not, therefore, be seen
as an abdication of the Court’s powers; it is rather a reflection of the sys-
tem within which the Court is called upon to render justice.

Whether or not the sanctions ordered by resolution 748 (1992) have
eventually to be applied, it is in any event to be hoped that the two princi-
pal organs concerned will be able to operate with due consideration for
their mutual involvement in the preservation of the rule of law.

(Signed) Manfred LACHS.

28
